Case 1:17-cV-037O4-PKC-PK Document 80 Filed 11/14/18 Page 1 of 2 Page|D #: 1763

New Economy Project

 

November 14, 2018

VIA ECF

Honorable Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Ruane V. Batik ofAmctica, NA., Chex Systems, Inc., and Early Wamjng
SetViccs, LLC, 1:17-cV-03794-PKC-PK

Dear ]udge Kuo:

The undersigned, along with Bromberg Law Office, P.C., represents Plaintiff Adiaha A. Ruane in
the above-referenced litigation. Please allow this letter to serve as Plaintist request to file the
attached Proposed Second Amended Complaint,1 which would amend her allegations and claims
against Defendant Early Warning Services, LLC (“EWS”).Z Under FRCP 15(a)(1)(B), Plaintist
deadline to amend as of right was November 9, 2018, as Defendant EWS served Plaintiff with its
Rule 12(b)(6) motion on October 15, 2018.3 This is Plaintiff’s irst request to extend this deadline.
EWS informed Plaintiff that it does not consent to her request as EWS “do[es] not think there are
any provable facts that can be added that would cure the deHciencies in the complaint”; “[a]ny
additional facts would be speculative”; and “Plaintiff has already had her chance to fix the
deficiencies in the complaint through the Court’s pre-motion conference procedure” (see attached

email from EWS counsel).

Plaintiff further requests that, in the interest of judicial economy, briefing on EWS’s pending motion
to dismiss would be stayed until EWS had determined whether or not to renew its 12(b) (6) motion
in light of Plaintist Second Amended Complaint. Plaintist response to EWS’s motion is currently
due November 20, 2018 and EWS’s reply is due December 4, 2018. If EWS were to decide to renew
its motion after reviewing Plaintift’s Second Amended Complaint, Plaintiff would work with EWS
to expeditiously propose an updated briefing schedule to the Court.

Plaintiff makes this request because while preparing arguments in opposition to EWS’s pending
motion to dismiss, her counsel discovered new facts that would strengthen Plaintist claims against
EWS. This includes facts derived from two federal class action complaints filed against E\X/S in 2015
and 2016, respectively, alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681e(b),

 

1 Plaintiff amended her original Complaint under FCRP 15(a)(2), With defendants’ consent and the Court’s leave.
2 The proposed amendments to the attached Proposed Second Amended Complaint are indicated by track changes.
3 Three days were added to the 21 -day deadline per Rule 6(d) because EWS served its motion on Plaintiff by mail

|2| W 27TH ST, SU|TE 804, NEW YDRK, NY |000| TEL: 2l2.680.5|00 NEWECONOMYNYC.ORG

Case 1:17-cV-037O4-PKC-PK Document 80 Filed 11/14/18 Page 2 of 2 Page|D #: 1764

premised on strikingly analogous facts concerning EWS’s failure to follow reasonable procedures
when parroting banks’ reporting of employees for having committed internal fraud. Plaintiff also just
discovered an EWS webinar (available at ht : resources.earl amin .com rotectin -accounts-
transactions-and-mobile-a s webinar- rotectin -accounts-transactions-and-mobile-a s) held on
October 4, 2018 that demonstrates EWS’s awareness that theft of consurners’ personally identifiable
information (Pll) is rampant, due to data breaches and other threats, and that Pll thieves can readily
log in as the consumers. Plaintiff also notes that she has twice consented to EWS’s requests to
extend its original October 22, 2018 deadline to respond to Plaintiff’s Requests for Production and
lnterrogatories because of EWS counsel’s travel schedule; consequently, Plaintiff is in the process of
reviewing preliminary discovery produced by EWS just a week ago, on November 7, 2018, and is
awaiting additional discovery responses that EWS is to produce by November 14, 2018.

 

Courts should freely grant leave to amend a party’s pleadings “when justice so requires.” Fed. R. Civ.
P. 15(a)(2). Amendrnents are generally favored as they “tend to facilitate a proper decision on the
merits.” B/¢z.t,éz'eu)z`cz a Cozm@/ ofsuyj[o/,é, 29 F. Supp. 2d 134, 138 (E.D.N.Y. 1998); Jee alia Bz`amo a C§/.
ofl\lamzu, 2018 U.S. Dist. LEXIS 36562, at *16 (E.D.N.Y. March 6, 2018); Zuc/éer a Pan‘ec/é G/ob¢z/
Semr., Im., 2015 U.S. Dist. LEXIS 144132, at *10 (E.D.N.Y. Oct. 23, 2015). FRCP 15 is therefore
liberally construed and a district court has broad discretion regarding whether to grant leave to
amend. See Bz`anca, at *16; Han‘man a C§/. ofl\l¢zmm, 2008 U.S. Dist. LEXIS 34729, at *54 (E.D.N.Y.
April 28, 2008); Rz¢j%h a Oppen/)ez`mer 2"7 Co., 987 F.2d 129, 131 (Zd Cir. 1993); Sa/a/)uddz`n a Cuomo,
861 F.Zd 40, 42 (Zd Cir. 1988). The non-movant bears the burden of demonstrating that the
proposed amendments are improper. Bz`amo, at *16 (citing B/a§,éz'ewz`c:{, 29 F. Supp. 2d at 137).

Where a defendant opposes amendments on the ground that plaintiff has unduly delayed, as EWS
contends in the attached email, “a court may deny leave to amend only if the plaintiff waited an
inordinate amount of time to seek leave to amend, and only then if the plaintiff offers no
satisfactory explanation for the delay, and the amendment would prejudice the defendant.” §`/J}'Jak
a Cun‘z`r, 2012 U.S. Dist. LEXIS 19199, at *12 (E.D.N.Y. Feb. 14, 2012) (internal citations and
quotations omitted). Plaintiff, however, has not waited an inordinate amount of time in moving to
amend _ her deadline to amend as of right expired just this past Friday, November 9 _ and she has
offered a satisfactory explanation for that brief delay. Moreover, Plaintist Proposed Second
Amended Complaint would not prejudice EWS, as EWS can simply renew its motion to dismiss if it
wishes to do so upon its review of Plaintist Second Amended Complaint. Also, the fact that FRCP
15(a) (1)(B) expressly provides that a party may amend its pleading as of right following service of a
Rule 12(b) motion belies EWS’s contention that Plaintiff should have remedied her Amended
Complaint through the Court’s pre-motion conference procedure (see attached email) (EWS served
its 12(b)(6) motion on October 15, and the Court held its pre-motion conference nearly a month
earlier, on September 18). ln addition, the case cited by E\X/S counsel in the attached email, Dz`<gz`tA/b,
Sh.a a Selj)/ex, LLC, 284 F. Supp. 3d 547 (S.D.N.Y. 2018), is inapposite: The plainn`ff in Dz;gz`z‘A/b,
Sh.a conceded at the pre-motion conference therein that it could have pleaded a certain allegation,
whereas Plaintiff made no such concession at the September 18 pre-motion conference herein.

Respectfully,
/s/ Eve Wez`nman
Eve Weissman, Esq. CC: All counsel of record (via ECF)

